Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Domingue on 5/3/2022.
The application has been amended as follows: The claims are amended as follows:
1. (Currently Amended) A flow measurement apparatus, comprising:
a. an elongated mounting stem having an inner stem cavity, the mounting stem configured to be mounted in an area of flow to be measured;
b. a probe housing having a surface and mounted to an outer surface of the mounting stem and positioned on an upstream side of the mounting stem, the probe housing comprising a first hole near a center point of the housing and a second, third and fourth hole positioned near the perimeter of the housing;
c. a fifth hole located on a downstream side of the mounting stem;
d. at least five pressure sensors; and
e. a plurality of pressure tapping tubes connecting the respective holes to the corresponding pressure sensors.
	
6. (Currently Amended) The apparatus of claim 1, wherein [[the]] a majority of the probe housing surface is wavy.
9. (Currently Amended) The apparatus of claim 1, wherein a pressure tapping portion of each of the plurality of the pressure tapping tubes are chamfered, with the larger diameter of the chamfer connected to the associated hole.
12. (Currently Amended) The apparatus of claim 1, wherein a diaphragm is positioned in each of the plurality of the pressure tapping tubes to increase frequency response.
14. (Currently Amended) The apparatus of claim 13, wherein [[the]] a radius of the undulated surface is substantially equal to [[the]] a radius of the probe housing.
16. (Currently Amended) The apparatus of claim 15, wherein a cooling fluid is provided through the heat pipe, the cooling fluid changing phase and being absorbed by a porous material in the heat pipe and extracted from the probe housing.
19. (Currently Amended) The apparatus of claim 18, wherein the porous material is filled with a liquid to enhance cooling of the probe housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/3/2022